         Case 1:19-cv-10326-JMF Document 52 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICKEY RONGEY WILLARD, Individually and
on Behalf of All Others Similarly Situated,            Case No. 1:19-cv-10326-JMF

         Plaintiff,

         v.

UP FINTECH HOLDING LIMITED,
TIANHUA WU, JOHN FEI ZENG,
YONGGANG LIU, LEI FANG,
DAVID ERIC FRIEDLAND,                                  CLASS ACTION
VINCENT CHUN HUNG CHEUNG, BINSEN
TANG, XIN FAN, JIAN LIU, XIAN WANG,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
AMTD GLOBAL MARKETS LIMITED,
CHINA MERCHANTS SECURITIES (HK)
CO., LIMITED, and TOP CAPITAL
PARTNERS LIMITED.

         Defendants.


 NOTICE OF MOTION TO DISMISS THE AMENDED CLASS ACTION COMPLAINT
       ON BEHALF OF DEFENDANTS UP FINTECH HOLDING LIMITED,
 CITIGROUP GLOBAL MARKETS INC., AND DEUTSCHE BANK SECURITIES INC.

       PLEASE TAKE NOTICE that, upon the Amended Class Action Complaint, filed March

24, 2020 (ECF No. 32); the Memorandum of Law, dated May 8, 2020, submitted herewith; the

Declaration of Michael B. Carlinsky, dated May 8, 2020, and exhibits thereto, submitted herewith;

and upon all prior papers and proceedings herein, Defendants UP Fintech Holding Limited,

Citigroup Global Markets Inc., and Deutsche Bank Securities Inc. will move this Court, before the

Honorable Jesse M. Furman, United States District Judge, at the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York 10007, on a date and at a time designated by

the Court, pursuant to Federal Rule of Civil Procedure 12(b)(6), for an Order dismissing the


                                               1
         Case 1:19-cv-10326-JMF Document 52 Filed 05/08/20 Page 2 of 2



Amended Class Action Complaint in its entirety with prejudice and granting such other and further

relief as this Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court-ordered briefing schedule

(ECF No. 31), entered February 3, 2020, Plaintiffs’ memorandum of law in opposition, if any,

must be served on the undersigned counsel by June 22, 2020.

Dated: New York, New York
       May 8, 2020

Respectfully submitted,

 By: /s/ Michael B. Carlinsky                            By: /s/ Susannah S. Geltman
     Michael B. Carlinsky                                     Susannah S. Geltman
     Xiao Liu                                                 Anthony C. Piccirillo
     Jacob J. Waldman                                         SIMPSON THACHER &
     QUINN EMANUEL URQUHART                                   BARTLETT LLP
      & SULLIVAN, LLP                                         425 Lexington Avenue
     51 Madison Avenue, 22nd Floor                            New York, NY 10017
     New York, NY 10010                                       Telephone: (212) 455-2000
     Telephone: (212) 849-7000                                sgeltman@stblaw.com
     michaelcarlinsky@quinnemanuel.com                        anthony.piccirillo@stblaw.com
     xiaoliu@quinnemanuel.com
     jacobwaldman@quinnemanuel.com
                                                     Attorneys for Defendants Citigroup Global
 Attorneys for Defendants UP Fintech Holding
                                                     Markets Inc. and Deutsche Bank Securities
 Limited
                                                     Inc.




                                                 2
